Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 2, 4 – 14, and 21 – 27 are allowable over the prior art. The prior art of record fails to teach a pump having a first port and a second port, the second port in fluid communication with the holding tank; and a fluid line having a first end portion and a second end portion, the first end portion of the fluid line in fluid communication with the receptacle, the second end portion of the fluid line in fluid communication with the first port of the pump, wherein the pump is configured to suction, through the fluid line, deicing fluid from the receptacle into the holding tank, and wherein the pump is configured to discharge deicing fluid from the holding tank into the receptacle. Furthermore, the prior art of record fails to teach a boom lift movable from a first position to a second position relative to the vehicle, the boom lift having a first end portion secured to the vehicle, and a second, articulating end portion secured to the receptacle, wherein movement of the second, articulating end portion of the boom lift causes a corresponding movement of the receptacle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALENTINA XAVIER/Primary Examiner, Art Unit 3642